BROAD DES, P. J.
This is a suit to cancel certain taxbills.
On July 16, 1907,. the city of St. Joseph passed a special ordinance which provided for certain street improvements. Thereafter, under authority of said ordinance, the city, awarded the contract to defendant construction company, it being the lowest and best bidder. The contract was awarded on the 31st day of July, 1908, by the terms of which the company was given six months to complete the same. On the second day of January, 1909, the work was completed and accepted by the city, which was within the time specified. On the 22d day of January, the taxbills for payment of said work were duly issued to defendant, among which were certain taxbills issued against the property of plaintiff.
On the 10th day of April, 1909, the plaintiff instituted this suit to cancel said taxbills. The grounds upon which he relies to maintain his action are: First, that the designating notice was insufficient because it was too vague and indefinite and did not sufficiently notify the property owners of the character of the work to be done and the materials to be used. Second, it did not fix the time within which the work was to be completed. The defendant filed a demurrer to the plaintiff’s petition which the court overruled. The defendant stood on its demurrer and failing to further plead, the court rendered judgment canceling said taxbills from which it appealed.
The notice and time for the completion of the work are the same as were passed on in Gist v. Rackliffe-Gibson Construction Co., 224 Mo. 369, and similar to those in Cushing v. Richardson, 143 Mo. App. 608, and held to be sufficient.
We deem it unnecessary to repeat the utterance in those cases. The cause is therefore reversed and remanded,with directions to set aside the order overruling defendant’s demurrer, also the judgment ren*314dered, and to enter an order sustaining said demurrer and to render judgment in favor of defendant.
All concur.